Citation Nr: 0421482	
Decision Date: 08/05/04    Archive Date: 08/09/04

DOCKET NO.  03-30 659	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for hypertension, 
secondary to diabetes mellitus.

2.  Entitlement to service connection for impotency, 
secondary to diabetes mellitus.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel




INTRODUCTION

The veteran served on active military duty from February 1969 
to November 1974.  This case comes before the Board of 
Veterans' Appeals (Board) on appeal from a rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
St. Louis, Missouri (RO).

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.  


REMAND

Diabetes mellitus was granted service connection by rating 
decision in December 2002 on a presumptive basis as a result 
of exposure to Agent Orange in Vietnam.  The initial medical 
notation of diabetes on file is in treatment records dated in 
April 1999, in which diabetes is listed as a problem.  Type 2 
diabetes, in poor control, was noted in March 2000.  The 
veteran complained on VA examination in January 2003 of 
diabetes and impotence, and he was reported to have said that 
his diabetes and hypertension were noted in 1999 and his 
impotency began prior to the diagnosis of diabetes.  The 
examiner noted that the veteran weighed approximately 280 
pounds, that there was no evidence of diabetic nephropathy, 
and that the veteran's testosterone level was low.  The 
examiner concluded that it was less likely than not that the 
veteran's hypertension and impotency were secondary to 
diabetes.  However, in a March 2003 statement, a VA Nurse 
Practitioner concluded that the veteran's diabetes 
contributed to the development of his blood pressure problems 
and supported this conclusion with a citation to a medical 
textbook.  

Additional evidence is needed prior to promulgating a 
decision in this case.  Accordingly, this case is remanded 
for the following actions:

1.  The RO will ascertain if the 
appellant has received any VA, non-VA, or 
other medical treatment for hypertension 
and impotency that is not evidenced by 
the current record.  The veteran should 
be provided with the necessary 
authorizations for the release of any 
treatment records not currently on file.  
The RO should then obtain these records 
and associate them with the claims 
folder.  

2.  After receipt of any additional 
medical records, the RO should obtain a 
medical opinion by a physician, to 
ascertain whether the veteran's current 
hypertension or impotency is related to 
his military service or to diabetes 
mellitus.  The claims folder, and a copy 
of this remand, must be reviewed by the 
physician.  The physician should state 
whether the veteran's hypertension and/or 
impotency is either due to or aggravated 
by his military service or diabetes 
mellitus.  The physician should comment 
upon the medical text relied upon by the 
VA nurse practitioner in the opinion 
dated in March 2003.  A complete 
rationale for all opinions given should 
be provided.

3.  The RO should take such additional 
development action as it deems proper 
with respect to the claim, and follow any 
applicable regulations and directives 
implementing the provisions of the VCAA 
as to its notice and development.  
Following such development, the RO should 
review and readjudicate the claim.  If 
any benefit on appeal remains denied, the 
RO shall issue the veteran a Supplemental 
Statement of the Case.  Thereafter, the 
case should be returned to the Board.
 
No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

